As filed with the Securities and Exchange Commission on November 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant’s telephone number, including area code: 914-741-5600 Date of fiscal year end: December 31, 2013 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. The Merger Fund VL SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 68.07% ADVERTISING - 1.55% Lamar Advertising Company Class A (a)(f) AUTO PARTS & EQUIPMENT - 0.86% Visteon Corporation (a)(e) AUTOMOBILE MANUFACTURERS - 2.10% General Motors Company (a)(d) BIOTECHNOLOGY - 6.27% Elan Corporation plc - ADR (a) Onyx Pharmaceuticals, Inc. (a)(f) BROADCASTING & CABLE TV - 0.72% CC Media Holdings, Inc. (a) Discovery Communications, Inc. Class C (a) CABLE & SATELLITE TV - 2.28% Comcast Corporation Special Class A DISH Network Corporation Class A (a)(e) Liberty Global plc Series C (a)(b)(d) CASINOS & GAMING - 2.31% SHFL entertainment, Inc. (a)(g) WMS Industries, Inc. (a)(g) COAL & CONSUMABLE FUELS - 0.10% Uranium One, Inc. (a)(b) COMPUTER HARDWARE - 0.88% Dell, Inc. CONSUMER FINANCE - 1.00% SLM Corporation (e) DATA PROCESSING & OUTSOURCED SERVICES - 0.09% Lender Processing Services, Inc. DEPARTMENT STORES - 0.12% Saks, Inc. (a) DIVERSIFIED CHEMICALS - 1.42% Huntsman Corporation (d) DIVERSIFIED METALS & MINING - 0.06% Freeport-McMoRan Copper & Gold, Inc. Pilot Gold, Inc. (a)(b) DRUG RETAIL - 0.25% Shoppers Drug Mart Corporation (b) ELECTRIC UTILITIES - 2.51% NV Energy, Inc. (f) ELECTRONIC MANUFACTURING SERVICES - 2.48% Molex, Inc. Class A GAS UTILITIES - 0.21% ONEOK, Inc. (e) HEALTH CARE FACILITIES - 1.30% Health Management Associates, Inc. Class A (a)(d) Vanguard Health Systems, Inc. (a) HOUSEHOLD PRODUCTS - 0.53% Vinda International Holdings Ltd. (b) INDUSTRIAL MACHINERY - 1.52% Dover Corporation Ingersoll-Rand plc (b) The Timken Company (e) INTEGRATED OIL & GAS - 5.93% BP plc - ADR (e) Hess Corporation (e) Murphy Oil Corporation (e) Murphy USA, Inc. (a) Occidental Petroleum Corporation (e) INTEGRATED TELECOMMUNICATION SERVICES - 0.64% AT&T, Inc. Verizon Communications, Inc. (g) INTERNET SOFTWARE & SERVICES - 1.46% Equinix, Inc. (a)(d) LIFE SCIENCES TOOLS & SERVICES - 3.51% Life Technologies Corporation (a) MOVIES & ENTERTAINMENT - 2.10% News Corporation Class B (a) Twenty-First Century Fox, Inc. Class A (e) Twenty-First Century Fox, Inc. Class B (g) MULTI-LINE INSURANCE - 1.88% American International Group, Inc. (e) OIL & GAS DRILLING - 2.00% Noble Corporation (b)(f) Transocean, Ltd. (b)(e) OIL & GAS EQUIPMENT & SERVICES - 0.93% Halliburton Company (e) National Oilwell Varco, Inc. (e) OIL & GAS EXPLORATION & PRODUCTION - 2.21% Anadarko Petroleum Corporation (e) Berry Petroleum Company Class A (e) OIL & GAS REFINING & MARKETING - 0.95% Valero Energy Corporation (e) OIL & GAS STORAGE & TRANSPORTATION - 0.97% Williams Companies, Inc. (e) PACKAGED FOODS & MEATS - 0.55% DE Master Blenders 1753 NV (a)(b) PAPER PRODUCTS - 1.07% International Paper Company (d) PERSONAL PRODUCTS - 0.06% Magic Holdings International Ltd. (b) PHARMACEUTICALS - 2.59% Eli Lilly & Company (e) Pfizer, Inc. (f) Warner Chilcott plc Class A (b) REGIONAL BANKS - 0.57% Sterling Financial Corporation REITS - 1.55% Colonial Properties Trust CommonWealth REIT (e) Weyerhaeuser Company (e) SEMICONDUCTORS - 0.50% Spreadtrum Communications, Inc. - ADR SPECIALIZED CONSUMER SERVICES - 0.57% Stewart Enterprises, Inc. Class A SPECIALIZED FINANCE - 3.01% NYSE Euronext (g) SPECIALTY CHEMICALS - 0.84% Ashland, Inc. SYSTEMS SOFTWARE - 1.17% Sourcefire, Inc. (a)(g) THRIFTS & MORTGAGE FINANCE - 1.83% Hudson City Bancorp, Inc. (d) WIRELESS TELECOMMUNICATION SERVICES - 2.62% Leap Wireless International, Inc. (a) Sprint Corporation (a) T-Mobile U.S., Inc. (a)(g) Vodafone Group plc - ADR TOTAL COMMON STOCKS (Cost $11,273,184) WARRANTS - 0.00% Kinross Gold Corporation (a)(b) 39 TOTAL WARRANTS (Cost $2,560) 39 Principal Amount CORPORATE BONDS - 8.86% American Airlines, Inc. 10.500%, 10/15/2012 (i) 7.500%, 3/15/2016 (Acquired 01/25/13 to 05/23/13, Cost $242,293) (h) Boise Paper Holding LLC 8.000%, 4/1/2020 Clearwire Corporation LLC 12.000%, 12/1/2015 (Acquired 04/17/13 to 05/01/13, Cost $220,984) (h) Cricket Communications, Inc. 7.750%, 10/15/2020 Dean Foods Company 9.750%, 12/15/2018 Lender Processing Services, Inc. 5.750%, 4/15/2023 McMoRan Exploration Company 11.875%, 11/15/2014 MetroPCS Wireless, Inc. 6.625%, 11/15/2020 Oil States International, Inc. 5.125%, 1/15/2023 (Acquired 06/12/13 to 08/06/13, Cost $123,465) (h) Vanguard Health Systems, Inc. 7.750%, 2/1/2019 TOTAL CORPORATE BONDS (Cost $1,555,737) PURCHASED PUT OPTIONS - 0.28% Contracts (100 shares per contract) American International Group, Inc. 26 Expiration: October 2013, Exercise Price: $40.00 17 Expiration: October 2013, Exercise Price: $42.00 7 Expiration: November 2013, Exercise Price: $42.00 12 Expiration: January 2014, Exercise Price: $42.00 Anadarko Petroleum Corporation 26 Expiration: November 2013, Exercise Price: $77.50 Ashland, Inc. 4 Expiration: October 2013, Exercise Price: $70.00 10 4 Expiration: October 2013, Exercise Price: $75.00 20 8 Expiration: October 2013, Exercise Price: $80.00 60 AT&T, Inc. 3 Expiration: January 2014, Exercise Price: $31.00 Berry Petroleum Company Class A 34 Expiration: November 2013, Exercise Price: $35.00 BP plc - ADR 56 Expiration: October 2013, Exercise Price: $37.00 CommonWealth REIT 10 Expiration: October 2013, Exercise Price: $17.50 19 Expiration: October 2013, Exercise Price: $20.00 5 Expiration: January 2014, Exercise Price: $17.50 DISH Network Corporation Class A 7 Expiration: October 2013, Exercise Price: $40.00 88 4 Expiration: December 2013, Exercise Price: $38.00 8 Expiration: December 2013, Exercise Price: $39.00 8 Expiration: January 2014, Exercise Price: $40.00 Dover Corporation 8 Expiration: December 2013, Exercise Price: $75.00 10 Expiration: December 2013, Exercise Price: $80.00 Eli Lilly & Company 7 Expiration: October 2013, Exercise Price: $46.00 66 2 Expiration: December 2013, Exercise Price: $50.00 Equinix, Inc. 8 Expiration: December 2013, Exercise Price: $150.00 6 Expiration: January 2014, Exercise Price: $160.00 General Motors Company 69 Expiration: December 2013, Exercise Price: $29.00 34 Expiration: December 2013, Exercise Price: $30.00 Halliburton Company 14 Expiration: October 2013, Exercise Price: $41.00 42 3 Expiration: October 2013, Exercise Price: $43.00 19 Health Management Associates, Inc. Class A 77 Expiration: November 2013, Exercise Price: $11.00 Hess Corporation 34 Expiration: October 2013, Exercise Price: $60.00 27 Expiration: November 2013, Exercise Price: $62.50 Huntsman Corporation 18 Expiration: November 2013, Exercise Price: $14.00 24 Expiration: November 2013, Exercise Price: $15.00 72 Expiration: January 2014, Exercise Price: $14.00 Ingersoll-Rand plc 3 Expiration: December 2013, Exercise Price: $50.00 52 International Paper Company 7 Expiration: October 2013, Exercise Price: $37.00 32 35 Expiration: October 2013, Exercise Price: $39.00 iShares Russell 2000 ETF 14 Expiration: October 2013, Exercise Price: $102.00 Lamar Advertising Company Class A 10 Expiration: October 2013, Exercise Price: $35.00 18 Expiration: October 2013, Exercise Price: $37.00 13 Expiration: October 2013, Exercise Price: $40.00 9 Expiration: October 2013, Exercise Price: $41.00 4 Expiration: January 2014, Exercise Price: $40.00 Materials Select Sector SPDR Trust 3 Expiration: March 2014, Exercise Price: $45.00 Murphy Oil Corporation 11 Expiration: October 2013, Exercise Price: $52.50 28 3 Expiration: October 2013, Exercise Price: $55.00 8 4 Expiration: October 2013, Exercise Price: $60.00 50 5 Expiration: January 2014, Exercise Price: $55.00 National Oilwell Varco, Inc. 7 Expiration: January 2014, Exercise Price: $70.00 Noble Corporation 64 Expiration: December 2013, Exercise Price: $33.00 Occidental Petroleum Corporation 4 Expiration: November 2013, Exercise Price: $72.50 48 16 Expiration: November 2013, Exercise Price: $75.00 ONEOK, Inc. 7 Expiration: October 2013, Exercise Price: $45.00 70 Pfizer, Inc. 22 Expiration: December 2013, Exercise Price: $23.00 56 Expiration: December 2013, Exercise Price: $25.00 SLM Corporation 64 Expiration: October 2013, Exercise Price: $20.00 7 Expiration: January 2014, Exercise Price: $18.00 95 SPDR S&P rust 27 Expiration: October 2013, Exercise Price: $171.00 Sprint Corporation 41 Expiration: February 2014, Exercise Price: $5.00 The Timken Company 6 Expiration: December 2013, Exercise Price: $47.50 5 Expiration: December 2013, Exercise Price: $50.00 3 Expiration: December 2013, Exercise Price: $52.50 T-Mobile U.S., Inc. 9 Expiration: November 2013, Exercise Price: $18.00 54 69 Expiration: January 2014, Exercise Price: $20.00 Transocean, Ltd. 25 Expiration: November 2013, Exercise Price: $40.00 Twenty-First Century Fox, Inc. Class A 23 Expiration: October 2013, Exercise Price: $24.00 58 20 Expiration: October 2013, Exercise Price: $27.00 50 29 Expiration: October 2013, Exercise Price: $28.00 72 50 Expiration: October 2013, Exercise Price: $29.00 Valero Energy Corporation 20 Expiration: December 2013, Exercise Price: $29.00 10 Expiration: December 2013, Exercise Price: $30.00 13 Expiration: January 2014, Exercise Price: $29.00 Verizon Communications, Inc. 11 Expiration: November 2013, Exercise Price: $42.00 Visteon Corporation 20 Expiration: December 2013, Exercise Price: $60.00 Vivendi SA 57 Expiration: October 2013, Exercise Price: EUR 14.00 (j) 77 35 Expiration: November 2013, Exercise Price: EUR 15.00 (j) Vodafone Group plc - ADR 8 Expiration: January 2014, Exercise Price: $26.00 60 Weyerhaeuser Company 24 Expiration: October 2013, Exercise Price: $23.00 Williams Companies, Inc. 47 Expiration: November 2013, Exercise Price: $30.00 TOTAL PURCHASED PUT OPTIONS (Cost $100,879) Shares SHORT-TERM INVESTMENTS - 24.54% BlackRock Liquidity Funds TempFund Portfolio, 0.03% (c)(e) Fidelity Institutional Government Portfolio, 0.01% (c)(e) Fidelity Institutional Money Market Portfolio, 0.04% (c)(e) Goldman Sachs Financial Square Money Market Fund, 0.07% (c)(e) The Liquid Asset Portfolio, 0.07% (c)(e) TOTAL SHORT-TERM INVESTMENTS (Cost $4,319,438) TOTAL INVESTMENTS (Cost $17,251,798) - 101.75% ADR - American Depository Receipt ETF - Exchange-Traded Fund EUR - Euro plc - Public Limited Company REIT - Real Estate Investment Trust (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of September 30, 2013. (d) All or a portion of the shares have been committed as collateral for open securities sold short. (e) All or a portion of the shares have been committed as collateral for written option contracts. (f) All or a portion of the shares have been committed as collateral for swap contracts. (g) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (h) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of September 30, 2013, these securities represented 3.36% of total net assets. (i) Default or other conditions exist and the security is not presently accruing income. (j) Level 2 Security. Please see footnote (l) on the schedule of investments for more information. (k) The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (l) Investment Valuation - Securities listed on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Investments in registered open-end investment companies other than exchange-traded funds are valued at their reported net asset value (“NAV”). Equity securities that are traded on a national securities exchange are valued at the last sale price at the close of that exchange. The securities valued using quotedprices in active markets are classified as Level 1 investments. Securities not listed on an exchange, but for which market transaction prices are reported, are valued at the last sale price as of the close of the New YorkStock Exchange. Non-exchange listed securities are valued based on evaluations provided by a third party, when available, or at the mean of the closing bid and asked prices. These securities are classified as Level 2investments. In pricing corporate bonds and other debt securities, that are not obligations of the U.S. Government or its agencies, the mean of the reported closing bid and ask prices is used. These securities are classified as Level 2 investments. As a secondary source, an individual broker bid or ask may be used to value debt securities if the Adviser reasonably believes such bid or ask is an actionable bid or ask in that thebroker would be willing to transact at that price. These securities are generally classified as Level 2 investments. Exchange-traded options are valued at the higher of the intrinsic value of the option (i.e., what the Fund can receive upon exercising the option) or the last reported composite sale price.If no sales are reported or if the last sale is outside the bid and ask parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices is used. Non-exchange-traded options will be valued at the higher of the intrinsic value of the option or at the price supplied by the counterparty. Options for which there is an active market are classified as Level 1 investments, but options not listed on an exchange are classified as Level 2 investments. Investments in United States government securities (other than short-term securities) are valued at the mean of the quoted bid and asked prices in the over-the-counter market. Short-term debt investments are carried at amortized cost, which approximates market value. Money market funds are valued at the reported NAV. The Adviser monitors and reviews the pricing of securities and makes determinations of fair value when such procedures call for judgment and analysis. Securities for which there are no market quotations readily available or such quotations are unreliable are valued at fair value as determined in accordance with procedures adopted by the Board of Trustees and under the supervision of the Board of Trustees. The factors for fair valuation the Adviser may consider include, among other things: fundamental analytical data; the nature and duration of restrictions on disposition; an evaluation of forces that influence the market in which the securities are purchased and sold; intrinsic value and public trading in similar securities of the issuer or comparable issuers. When fair-value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities. These securities are generally classified as Level 2 or 3 depending on the inputs as described below. At September 30, 2013, the Fund did not have any fair valued securities. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of September 30, 2013. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of September 30, 2013. Investments at Fair Value Level 1 Level 2 Level 3 Total Assets Common Stocks * $ $ $ - $ Warrants 39 - - 39 Corporate Bonds - - Purchased Put Options - Short-Term Investments - - Swap Contracts ** - - *** Forward Currency Exchange Contracts ** - - Liabilities Common Stocks Sold Short $ $ - $ - $ Written Option Contracts - Swap Contracts ** - - Forward Currency Exchange Contracts ** - - * Please refer to the Schedule of Investments to view common stocks segregated by industry type. ** Swap contracts and forward currency exchange contracts are valued at the net unrealized appreciation (depreciation) on the instrument. *** Value is less than $0.50. The Level 2 securities are priced using inputs such as current yields, discount rates, credit quality, yields on a comparable security, trading volume and maturity date. The Fund did not have transfers into or out of Level 1, Level 2 or Level 3 during the period. Transfers between levels are recognized at the end of the reporting period. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Description Investments Balance as of December 31, 2012 $ Realized gain Change in unrealized depreciation Sales Transfer into Level 3 - *** Balance as of September 30, 2013 $ - *** Significant unobservable valuation inputs developed by the Board of Directors for material Level 3 investments as of September 30, 2013, are as follows: Description Fair Value at September 30, 2013 Valuation Technique Unobservable Input Range Swap Contracts - *** Conservative Value Assigned No Active Market 0.00 - 0.00 There is no active market for the Level 3 securities, so a conservative value is being assigned until such market exists. *** Value is less than $0.50. (m) Disclosures about Derivative Instruments and Hedging Activities at September 30, 2013. The Fund has adopted authoritative standards regarding disclosure about derivatives and hedging activities. Fair values of derivative instruments as of September 30, 2013 are as follows: Asset Derivatives Liability Derivatives Derivatives Description Fair Value Description Fair Value Equity Contracts: Purchased Options Schedule of Investments $ N/A $ - Written Option Contracts N/A - Schedule of Options Written Swap Contracts Schedule of Swap Contracts Schedule of Swap Contracts Foreign exchange contracts: Forward Currency Exchange Contracts Schedule of Forward Currency Exchange Contracts Schedule of Forward Currency Exchange Contracts Total The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The Merger Fund VL SCHEDULE OF SECURITIES SOLD SHORT September 30, 2013 (Unaudited) Shares Value COMMON STOCKS Comcast Corporation Class A Community Health Systems, Inc. Discovery Communications, Inc. Class A Fidelity National Title Group, Inc. IntercontinentalExchange, Inc. Liberty Global plc Class A (a) Loblaw Companies Ltd. (a) M&T Bank Corporation Mid-America Apartment Communities, Inc. News Corporation Class A Perrigo Company Umpqua Holdings Corporation EXCHANGE-TRADED FUNDS SPDR S&P rust TOTAL SECURITIES SOLD SHORT (Proceeds $1,385,716) ETF - Exchange-Traded Fund plc - Public Limited Company (a) Foreign security. The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN September 30, 2013 (Unaudited) Contracts (100 Shares per contract) Value CALL OPTIONS WRITTEN Actavis plc 9 Expiration: November 2013, Exercise Price: $125.00 $ American International Group, Inc. 26 Expiration: October 2013, Exercise Price: $45.00 17 Expiration: October 2013, Exercise Price: $47.00 7 Expiration: November 2013, Exercise Price: $47.00 18 Expiration: January 2014, Exercise Price: $47.00 Anadarko Petroleum Corporation 26 Expiration: November 2013, Exercise Price: $85.00 Ashland, Inc. 4 Expiration: October 2013, Exercise Price: $80.00 12 Expiration: October 2013, Exercise Price: $85.00 AT&T, Inc. 3 Expiration: January 2014, Exercise Price: $35.00 Berry Petroleum Company Class A 17 Expiration: November 2013, Exercise Price: $40.00 17 Expiration: November 2013, Exercise Price: $45.00 BP plc - ADR 70 Expiration: October 2013, Exercise Price: $41.00 CommonWealth REIT 29 Expiration: October 2013, Exercise Price: $22.50 5 Expiration: January 2014, Exercise Price: $22.50 DISH Network Corporation Class A 7 Expiration: October 2013, Exercise Price: $43.00 4 Expiration: December 2013, Exercise Price: $42.00 8 Expiration: December 2013, Exercise Price: $43.00 8 Expiration: January 2014, Exercise Price: $45.00 Dover Corporation 8 Expiration: December 2013, Exercise Price: $85.00 10 Expiration: December 2013, Exercise Price: $90.00 Eli Lilly & Company 7 Expiration: October 2013, Exercise Price: $50.00 2 Expiration: December 2013, Exercise Price: $52.50 Equinix, Inc. 7 Expiration: December 2013, Exercise Price: $170.00 1 Expiration: December 2013, Exercise Price: $195.00 6 Expiration: January 2014, Exercise Price: $180.00 Freeport-McMoRan Copper & Gold, Inc. 2 Expiration: October 2013, Exercise Price: $28.00 General Motors Company 92 Expiration: December 2013, Exercise Price: $34.00 1 Expiration: December 2013, Exercise Price: $35.00 10 Expiration: December 2013, Exercise Price: $36.00 Halliburton Company 18 Expiration: October 2013, Exercise Price: $45.00 3 Expiration: October 2013, Exercise Price: $47.00 Health Management Associates, Inc. Class A 66 Expiration: November 2013, Exercise Price: $14.00 11 Expiration: November 2013, Exercise Price: $15.00 83 Hess Corporation 34 Expiration: October 2013, Exercise Price: $70.00 27 Expiration: November 2013, Exercise Price: $72.50 Huntsman Corporation 42 Expiration: November 2013, Exercise Price: $17.00 72 Expiration: January 2014, Exercise Price: $18.00 Ingersoll-Rand plc 3 Expiration: December 2013, Exercise Price: $57.50 International Paper Company 7 Expiration: October 2013, Exercise Price: $42.00 35 Expiration: October 2013, Exercise Price: $45.00 Lamar Advertising Company Class A 14 Expiration: October 2013, Exercise Price: $41.00 18 Expiration: October 2013, Exercise Price: $42.00 13 Expiration: October 2013, Exercise Price: $44.00 9 Expiration: October 2013, Exercise Price: $45.00 4 Expiration: January 2014, Exercise Price: $46.00 Leap Wireless International, Inc. 86 Expiration: October 2013, Exercise Price: $16.00 5 Expiration: October 2013, Exercise Price: $17.00 25 Murphy Oil Corporation 3 Expiration: October 2013, Exercise Price: $62.50 5 Expiration: October 2013, Exercise Price: $67.50 5 Expiration: January 2014, Exercise Price: $65.00 National Oilwell Varco, Inc. 8 Expiration: January 2014, Exercise Price: $77.50 Noble Corporation 64 Expiration: December 2013, Exercise Price: $37.00 Occidental Petroleum Corporation 4 Expiration: November 2013, Exercise Price: $82.50 16 Expiration: November 2013, Exercise Price: $85.00 ONEOK, Inc. 7 Expiration: October 2013, Exercise Price: $50.00 Onyx Pharmaceuticals, Inc. 6 Expiration: October 2013, Exercise Price: $125.00 15 2 Expiration: November 2013, Exercise Price: $100.00 1 Expiration: November 2013, Exercise Price: $110.00 3 Expiration: January 2014, Exercise Price: $125.00 9 Perrigo Company 5 Expiration: November 2013, Exercise Price: $110.00 5 Expiration: November 2013, Exercise Price: $115.00 Pfizer, Inc. 28 Expiration: December 2013, Exercise Price: $28.00 70 Expiration: December 2013, Exercise Price: $29.00 SLM Corporation 64 Expiration: October 2013, Exercise Price: $24.00 7 Expiration: January 2014, Exercise Price: $23.00 Smithfield Foods, Inc. 77 Expiration: October 2013, Exercise Price: $34.00 0 Sprint Corporation 61 Expiration: November 2013, Exercise Price: $6.00 10 Expiration: November 2013, Exercise Price: $7.00 41 Expiration: February 2014, Exercise Price: $6.00 The Timken Company 6 Expiration: December 2013, Exercise Price: $57.50 8 Expiration: December 2013, Exercise Price: $60.00 T-Mobile U.S., Inc. 9 Expiration: November 2013, Exercise Price: $21.00 69 Expiration: January 2014, Exercise Price: $23.00 Transocean, Ltd. 16 Expiration: November 2013, Exercise Price: $46.00 9 Expiration: November 2013, Exercise Price: $50.00 Twenty-First Century Fox, Inc. Class A 50 Expiration: October 2013, Exercise Price: $32.00 52 Expiration: October 2013, Exercise Price: $32.00 Umpqua Holdings Corporation 18 Expiration: March 2014, Exercise Price: $15.00 Valero Energy Corporation 20 Expiration: December 2013, Exercise Price: $33.00 10 Expiration: December 2013, Exercise Price: $34.00 13 Expiration: January 2014, Exercise Price: $33.00 Verizon Communications, Inc. 22 Expiration: November 2013, Exercise Price: $46.00 1 Expiration: December 2013, Exercise Price: $43.00 Visteon Corporation 20 Expiration: December 2013, Exercise Price: $70.00 Vivendi SA 57 Expiration: October 2013, Exercise Price: EUR 15.50 (a) 35 Expiration: November 2013, Exercise Price: EUR 16.50 (a) Vodafone Group plc - ADR 8 Expiration: January 2014, Exercise Price: $31.00 Weyerhaeuser Company 24 Expiration: October 2013, Exercise Price: $27.00 Williams Companies, Inc. 47 Expiration: November 2013, Exercise Price: $34.00 Xstrata plc 3 Expiration: October 2013, Exercise Price: GBP 3.00 (a)(b) 2 Expiration: October 2013, Exercise Price: GBP 3.20 (a)(b) PUT OPTIONS WRITTEN iShares Russel 2000 ETF 7 Expiration: October 2013, Exercise Price: $97.00 SPDR S&P rust 16 Expiration: October 2013, Exercise Price: $166.00 TOTAL OPTIONS WRITTEN (Premiums received $492,151) ADR - American Depository Receipt ETF - Exchange-Traded Fund EUR - Euro GBP - British Pound plc - Public Limited Company REIT - Real Estate Investment Trust (a) Level 2 Security. Please see footnote (l) on the schedule of investments for more information. (b) 1000 shares per contract. The Merger Fund VL SCHEDULE OF FORWARD CURRENCY EXCHANGE CONTRACTS* September 30, 2013 (Unaudited) U.S. $ Value at U.S. $ Value at Unrealized Settlement Date Currency to be Delivered September 30, 2013 Currency to be Received September 30, 2013 Appreciation (Depreciation) 12/18/2013 Australian Dollars $ U.S. Dollars $ $ 1/15/2014 Australian Dollars U.S. Dollars ) 10/24/2013 British Pounds U.S. Dollars ) 11/13/2013 British Pounds U.S. Dollars ) 11/13/2013 U.S. Dollars British Pounds 97 4/9/2014 British Pounds U.S. Dollars ) 10/16/2013 Canadian Dollars U.S. Dollars ) 10/16/2013 U.S. Dollars Canadian Dollars 8 12/18/2013 Canadian Dollars U.S. Dollars ) 1/30/2014 Canadian Dollars U.S. Dollars ) 10/29/2013 Euros U.S. Dollars ) 11/27/2013 Euros U.S. Dollars ) 1/9/2014 Euros U.S. Dollars ) 1/15/2014 Euros U.S. Dollars ) 12/12/2013 Hong Kong Dollars U.S. Dollars 21 5/15/2014 Hong Kong Dollars U.S. Dollars 5 $ $ $ ) *JPMorgan Chase & Co. Inc. is the counterparty for all open forward currency exchange contracts held by the Fund as of September 30, 2013. The Merger Fund VL SCHEDULE OF SWAP CONTRACTS September 30, 2013 (Unaudited) Unrealized Termination Date Security Shares Notional Appreciation (Depreciation)* Counterparty LONG SWAP CONTRACTS 11/26/2013 CNH Global NV $ $ Merrill Lynch & Co. Inc. 5/30/2014 DE Master Blenders 1753 NV JPMorgan Chase & Co. Inc. 5/2/2014 Glencore International plc JPMorgan Chase & Co. Inc. 11/29/2013 GrainCorp. Ltd. ) JPMorgan Chase & Co. Inc. 10/18/2013 Hillgrove Resources Ltd. ) JPMorgan Chase & Co. Inc. 7/29/2014 Invensys plc JPMorgan Chase & Co. Inc. 6/24/2014 Kabel Deutschland Holding AG JPMorgan Chase & Co. Inc. 8/28/2014 Koninklijke KPN NV JPMorgan Chase & Co. Inc. 6/7/2014 Severn Trent plc ) JPMorgan Chase & Co. Inc. 3/19/2014 Uranium One, Inc. Merrill Lynch & Co. Inc. 5/16/2014 Videndi SA JPMorgan Chase & Co. Inc. SHORT SWAP CONTRACTS 11/26/2013 Fiat Industrial S.p.A ) ) ) Merrill Lynch & Co. Inc. 11/26/2013 Fiat Industrial S.p.A - Right ) - ** - ** Merrill Lynch & Co. Inc. 7/31/2014 Schneider Electric SA ) ) ) JPMorgan Chase & Co. Inc. $ plc - Public Limited Company * Based on the net asset value of each counterparty’s position, unrealized appreciation is a receivable and unrealized depreciation is a payable. ** Value is less than $0.50. Item 2. Controls and Procedures. (a) The Registrant’s Co-Presidents/Principal Executive Officers and Treasurer/Principal Financial Officer have reviewed the Registrant’s disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) as of a date within 90 days of the filing date of the report as required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)).Based on their review, such officers have concluded that the disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Merger Fund VL By (Signature and Title) /s/ Michael T. Shannon Michael T. Shannon, Co-President Date 11/27/13 By (Signature and Title) /s/ Roy Behren Roy Behren, Co-President and Treasurer Date 11/27/13 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Michael T. Shannon Michael T. Shannon, Co-President Date 11/27/13 By (Signature and Title)* /s/ Roy Behren Roy Behren, Co-President and Treasurer Date 11/27/13 * Print the name and title of each signing officer under his or her signature.
